Exhibit 10.1
THE WILLIAMS COMPANIES
AMENDED AND RESTATED
RETIREMENT RESTORATION PLAN
Effective as of January 1, 2008

 



--------------------------------------------------------------------------------



 



THE WILLIAMS COMPANIES
AMENDED AND RESTATED
RETIREMENT RESTORATION PLAN
ESTABLISHMENT OF PLAN
     WHEREAS, The Williams Companies, Inc. and certain of its subsidiaries
(“Employers”) maintain The Williams Pension Plan (“Pension Plan”) for the
benefit of eligible employees of the Employers;
     WHEREAS, Sections 401(a)(17) and 415 of the Internal Revenue Code (“Code”)
establish limitations as to the amount of pension benefit which may be accrued
under or payable from the Pension Plan on behalf of any participant therein; and
     WHEREAS Code Section 409A imposes new requirements upon distributions from
supplemental plans; and
     WHEREAS, to reflect the requirements of Code Section 409A, The Williams
Companies, Inc. desires to amend and restate The Williams Companies Retirement
Restoration Plan, as effective January 1, 2005, a supplemental plan under which
the portion of the pension benefit (and related death benefit) of an eligible
employee of an Employer which becomes subject to such limitations of the Code
shall be payable from general corporate assets.
     NOW, THEREFORE, The Williams Companies, Inc. hereby adopts, effective as of
January 1, 2008, The Williams Companies Retirement Restoration Plan as amended
and restated and set forth hereinafter.

 



--------------------------------------------------------------------------------



 



ARTICLE I
Introduction
     This document is generally effective as of January 1, 2008 (the “Effective
Date”) and amends and restates The Williams Companies Retirement Restoration
Plan, as effective January 1, 2005 (the “2005 Document”), with respect to
periods commencing on and after the Effective Date. It sets forth the terms of
the Plan applicable to deferrals which are subject to Section 409A, i.e.,
generally, deferred amounts earned or vested after December 31, 2004 (the “409A
Program”). Certain other deferrals under the Plan shall be governed by a
separate set of documents which set forth the pre-Section 409A terms of the Plan
(the “Pre-409A Program”) to the extent such other deferrals and the terms of
Pre-409A Program are not incorporated into this document. Together, this
document, the 2005 Document and the documents for the Pre-409A Program describe
the terms of a single plan. However, amounts subject to the terms of this 409A
Program and amounts subject to the terms of the Pre-409A Program shall be
tracked separately at all times. The preservation of the terms of the Pre-409A
Program, without material modification, and the separation between the 409A
Program amounts and the Pre-409A Program amounts are intended to be sufficient
to permit the Pre-409A Program to remain exempt from Section 409A. Subject to
the applicable Plan termination provisions, with respect to vested benefits
under the Pre-409A Program: (i) in the case of vested Participants on
December 31, 2004 who were receiving vested benefits on such date, such benefits
shall continue to be paid under the Pre-409A Program at the same time and in the
same amounts as specified under the form of payment in effect on such date; and
(ii) in the case of vested Participants who were not receiving vested benefits
on such date, such benefits shall be paid under the Pre-409A Program

2



--------------------------------------------------------------------------------



 



in a lump sum at the time specified in Article IV of The Williams Companies
Supplemental Retirement Plan as in effect on December 31, 2004.

3



--------------------------------------------------------------------------------



 



ARTICLE II
Definitions
     In this Plan, unless the context clearly implies otherwise, the singular
includes the plural, the masculine includes the feminine, and initially
capitalized words have the following meaning:
     2.1 Actuarial Equivalent. An amount or benefit of equivalent current value
to the amount or benefit which would otherwise have been provided to or on
account of a Participant or Beneficiary determined on the basis of the actuarial
assumptions then in effect under the Pension Plan and such other assumptions
permitted by Code Section 409A and final regulations promulgated thereunder as
may be deemed necessary by an actuary selected by the Company or the Committee.
     2.2 Base Pay. The regular wages and salary of a Participant, which is in
excess of Code limitations and which does not include any short term disability
paid by an Employer, overriding royalties, amounts paid under a phantom override
plan, bonuses (including, but not limited to bonuses under The Williams
Companies, Inc. Executive Incentive Compensation Plan), salary reduction amounts
contributed to The Williams Investment Plus Plan, salary reduction amounts
contributed to any qualified transportation plan established by an Employer in
accordance with Code Section 132(f)(7) or to any cafeteria plan or flexible
benefits plan established by an Employer in accordance Section 125 and related
sections of the Code, severance pay, cost of living pay, housing pay, relocation
pay (including mortgage interest differential) or any such other taxable and
non-taxable fringe benefits and extraordinary compensation of any kind.

4



--------------------------------------------------------------------------------



 



     2.3 Basic Supplemental Benefit. The amount payable to a Vested Participant
in the form of a lump sum distribution based upon the amount credited to his
Supplemental Pension Account pursuant to the applicable provisions of this Plan.
     2.4 Beneficiary. The Surviving Spouse or other person who is entitled to
receive benefits pursuant to Article V of this Plan.
     2.5 Benefit Starting Date. With respect to a Supplemental Retirement
Benefit, the date shall be the later of the first day of the month following the
date the Participant attains age fifty-five (55) or the first day of the month
following the expiration of the six (6) month period commencing with the date
the Participant incurs a Separation from Service. With respect to a Death
Benefit, the date shall be the first day of the month following the expiration
of the three (3) month period commencing with the Participant’s date of death.
With respect to a Supplemental Disability Benefit, the date shall be the date
specified under the provisions of Section 3.5. A benefit payable under the
Pre-409A Program, shall be payable as of the date a corresponding benefit is
payable under the Pension Plan.
     2.6 Board. The Board of Directors of the Company as constituted from time
to time.
     2.7 Change in Control. The occurrence of (i) a Change in the Ownership of
the Company, as defined below, (ii) a Change in Effective Control of the
Company, as defined below, or (iii) a Change in the Ownership of a Substantial
Portion of the Assets of the Company, as defined below. To qualify as a Change
in Control event, the occurrence of the event shall be objectively determinable,
strictly ministerial, and shall not involve any discretionary authority by the
plan administrator. Code Section 318(a) shall be applied to determine stock
ownership for purposes of this section. Substantially vested stock underlying a
vested option is considered owned by the person who holds the vested option (and
the stock underlying an unvested option is

5



--------------------------------------------------------------------------------



 



not considered owned by the person who holds an unvested option). To qualify as
a Change in Control with respect to a Participant, the Change in Control must
relate to (x) the corporation for whom the Participant is performing services at
the time of the Change in Control event; (y) the corporation that is liable for
the payment of benefits under this Plan (or all corporations which are liable
for payment if more than one corporation is liable) but only if either the
benefits are attributable to the performance of service by the Participant for
such corporation (or corporations) or there is a bona fide business purpose for
such corporation (or corporations) to be liable for such payment and, in either
case, no significant purpose of making such corporation or corporations liable
for such payment is the avoidance of Federal income tax; or (z) a corporation
that is a majority shareholder of a corporation identified in subsections (x) or
(y) above, or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified in subsections (x) or (y) above. The
provisions of Treas. Reg. § 1.409A-3, as amended, shall govern with respect to
the definition of terms used therein and in the interpretation of whether a
Change in Control has occurred.
     (a) A “Change in the Ownership of the Company” occurs on the date that any
one person or more than one person Acting as a Group, as defined below, acquires
ownership of Stock of the Company (“Stock”) that, together with Stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the Stock. However, if any one person
or more than one person Acting as a Group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the Stock,
the acquisition of additional Stock by the same person or persons is not
considered to cause a Change in the Ownership of the

6



--------------------------------------------------------------------------------



 



Company. An increase in the percentage of Stock owned by any one person, or
persons Acting as a Group, as a result of a transaction in which the Company
acquires its Stock in exchange for property will be treated as an acquisition of
Stock for purposes of this subsection. This subsection applies only when there
is a transfer of Stock (or issuance of Stock) and Stock remains outstanding
after the transaction.
     (b) “Acting as a Group.” persons will not be considered to be Acting as a
Group solely because they purchase or own Stock at the same time or as a result
of the same public offering. However, persons will be considered to be Acting as
a Group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of Stock, or similar business transaction
with the Company. If a person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of Stock or similar transaction
involving another corporation, such shareholder is considered to be Acting as a
Group with other shareholders only in such corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.
     (c) A “Change in the Effective Control of the Company” occurs only on
either of the following dates: (1) The date that any one person, or more than
one person Acting as a Group, acquires (or has acquired during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or persons) ownership of the Stock possessing thirty percent (30%) or
more of the total voting power of the Stock of the Company; or (2) The date a
majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election.

7



--------------------------------------------------------------------------------



 



     If any one person, or more than one person Acting as a Group, is considered
to be in effective control of the Company, the acquisition of additional control
of the Company by the same person or persons is not considered to cause a Change
in the Effective Control of the Company.
     (d) A “Change in the Ownership of a Substantial Portion of the Assets of
the Company” occurs on the date that any one person, or more than one person
Acting as a Group, acquires (or has acquired during the twelve (12)-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all assets
of the Company immediately prior to such acquisition or acquisitions. For this
purpose, the gross fair market value means the value of the assets of the
Company or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding the foregoing,
there is no Change in the Ownership of a Substantial Portion of the Assets of
the Company when there is a transfer of assets to an entity that is controlled
by the shareholders of the Company immediately after the transfer. A transfer of
assets by the Company is not treated as a Change in the Ownership of a
Substantial Portion of the Assets of the Company if the assets are transferred
to (1) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its Stock; (2) an entity, fifty percent (50%) or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (3) a person, or more than one person Acting as a
Group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding Stock; or (4) an entity, at
least fifty percent (50%) of the

8



--------------------------------------------------------------------------------



 



total value or voting power of which is owned, directly or indirectly, by a
person, or more than one person Acting as a Group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding Stock. For purposes of this subsection (d), and except as
otherwise provided, a person’s status is determined immediately after the
transfer of assets.
     2.8 Code. The Internal Revenue Code of 1986, as amended.
     2.9 Code Limitations. The limitations on compensation which may be taken
into account in determining benefits under and on benefits payable from the
Pension Plan imposed by Sections 401(a)(17) and 415 of the Code.
     2.10 Committee. The Compensation Committee of the Board.
     2.11 Company. The Williams Companies, Inc., a Delaware corporation or any
successor thereto.
     2.12 Credit Date. (a) With respect to Supplemental Compensation Credits,
the last day of the applicable Plan Year referenced in the context in which such
term is used, and (b) with respect to Supplemental Interest Credits, the last
day of each quarter of each Plan Year.
     2.13 Death Benefit. The benefit provided under Article V of this Plan to
the Surviving Spouse or other Beneficiary of a Participant.
     2.14 Disability. A physical or mental condition which satisfies the
requirements for disability payments under The Williams Companies, Inc.
Long-Term Disability Plan as in effect on January 1, 2008.
     2.15 Eligible Employee. Any Employee of an Employer who (a) is a
participant in the Pension Plan and (b) holds a position that has been
classified as an executive position by the Company’s executive compensation
department.

9



--------------------------------------------------------------------------------



 



     2.16 Employee. An “eligible Employee” as such term is defined under the
Pension Plan.

     2.17 Employer. An “Employer” as such term is defined under the Pension
Plan.
     2.18 Former Participant. A Participant who has a benefit which becomes
payable after December 31, 2007 under either the Pre-409A Program portion or the
409A Program portion of this Plan but who is no longer an Eligible Employee.
     2.19 Key Employee. An employee designated on an annual basis by the Company
as of December 31 (the “Key Employee Designation Date”) as an employee meeting
the requirements of Section 416(i) of Code without regard to paragraph
(5) thereof utilizing the definition of compensation under Treasury Regulation §
1.415(c)-2(d)(2). A Participant designated as a “key employee” shall be a “key
employee” for the entire twelve (12) month period beginning on April 1 following
the Key Employee Designation Date.
     2.20 Nonservice Participant. A Vested Participant who is a “Nonservice
Participant” as such term is defined under the Pension Plan.
     2.21 Normalized Pension Benefit. The pension benefit which would have been
paid during a Plan Year to the Participant or his Beneficiary (including a
spouse or other contingent annuitant) pursuant to the benefit formula set forth
in Section 2.1 of the Pension Plan which is applicable to such Participant and
the method of payment selected by the Participant under the Pension Plan,
without taking into account the Code Limitations; but (for any Plan Year
beginning on or after January 1, 2002) taking into account only the Supplemental
Retirement Compensation of the Participant in lieu of “Compensation” under
Section 2.19 of the Pension Plan.

10



--------------------------------------------------------------------------------



 



     2.22 Participant. An Eligible Employee who agrees to be bound by the terms
of this Plan by filing such form or forms, if any, as the Committee may require.
Such term includes a Former Participant, a Rule of 55 Participant, a
Transitional Participant and a Vested Participant as appropriate in the
circumstances in which the term is used in the Plan.
     2.23 Pension Plan. The Williams Pension Plan, as in effect on January 1,
2005 and as amended and/or restated from time to time. With respect to a
Participant who has a benefit payable under the Williams Inactive Employees
Pension Plan, as in effect January 1, 2005 and as amended and/or restated from
time to time, such plan is also included within such term.
     2.24 Pension Plan Benefit. The pension benefit actually paid during a Plan
Year to the Participant or his Beneficiary (including a spouse or other
contingent annuitant) pursuant to the benefit formula (set forth in Section 2.1
of the Pension Plan) which is applicable to such Participant and the method of
payment selected by the Participant under such plan.
     2.25 Plan. The Williams Companies Retirement Restoration Plan, effective as
of January 1, 2008 as set forth in this and related documents which comprise the
409A Program and the Pre-409A Program and as amended and/or restated from time
to time. The provisions of this document are generally effective for periods
commencing on and after January 1, 2008 with respect to deferred amounts earned
or vested after December 31, 2004 under the 409A Program as described in
Article I. As described in Article I, vested benefits of Participants who were
not receiving payment of vested benefits on December 31, 2004 are payable under
the Pre-409A Program in a lump sum at the time specified in Article IV of The
Williams Companies Supplemental Retirement Plan as in effect on December 31,
2004.
     2.26 Plan Interest Rate. The rate of interest applicable under the terms of
the Plan for determining Supplemental Interest Credits as of any Credit Date
determined as the rate for the

11



--------------------------------------------------------------------------------



 



month of September immediately preceding the respective Plan Year in which the
rate is applicable under the Plan, which rate is based upon the annual rate for
30-year Treasury securities as specified by the Commissioner of Internal Revenue
in revenue rulings, notices and other guidance published in the Internal Revenue
Bulletin.
     2.27 Plan Year. Each twelve (12) consecutive month fiscal year beginning
January 1 and ending December 31.
     2.28 Rule of 55 Participant. A Vested Participant: (a) whose attained age
in years and number of Years of Service credited as Benefit Service aggregated
pursuant to the terms of the Pension Plan as of March 31, 1998 equaled at least
fifty-five (55); (b) who is not a Transitional Participant; and (c) who incurs a
Separation from Service after attaining age fifty-five (55) and is then eligible
for an Early Pension pursuant to Section 5.2 of the Pension Plan.
     2.29 Separation from Service. The Participant’s termination or deemed
termination from employment with the Company and its Affiliates. For purposes of
determining whether a separation from service has occurred, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
such leave does not exceed six (6) months, or if longer, so long as the
Participant retains a right to reemployment with his or her employer under an
applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
if a leave of absence is due to any medically determinable

12



--------------------------------------------------------------------------------



 



physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six (6) months, and
such impairment causes the Participant to be unable to perform the duties of the
Participant’s position of employment or any substantially similar position of
employment, a twenty-nine (29) month period of absence shall be substituted for
such six (6) month period. For purposes of this Section 2.29, a separation from
service occurs at the date as of which the facts and circumstances indicate
either that, after such date: (A) the Participant and the Company reasonably
anticipate the Participant will perform no further services for the Company and
its Affiliates (whether as an employee or an independent contractor), or
(B) that the level of bona fide services the Participant will perform for the
Company and its Affiliates (whether as an employee or independent contractor)
will permanently decrease to no more than twenty (20%) of the average level of
bona fide services performed over the immediately preceding thirty-six
(36) month period or, if the Participant has been providing services to the
Company and its Affiliates for less than thirty-six (36) months, the full period
over which the Participant has rendered services, whether as an employee or
independent contractor. The determination of whether a separation from service
has occurred shall be governed by the provisions of Treasury Regulation §
1.409A-1, as amended, taking into account the objective facts and circumstances
with respect to the level of bona fide services performed by the Participant
after a certain date.
     2.30 Service Participant. A Vested Participant who is a “Service
Participant” as such term is defined under the Pension Plan.
     2.31 Supplemental Compensation Credit. The amount deemed credited to a
Participant’s Supplemental Pension Account based upon his Supplemental
Retirement Compensation for a Plan Year (or any part of a Plan Year and for a
disabled Participant accruing

13



--------------------------------------------------------------------------------



 



Benefit Service credit or Compensation Credit pursuant to Section 5.3 of the
Pension Plan, based upon his rate of Supplemental Retirement Compensation as of
the date his Disability commenced), with such amount deemed to be credited as of
the Credit Date for such Plan Year and determined in accordance with the
following:
     (a) Service Participant.

                                                          Credit Rate For      
          Credit Rate On       Past Service***     Credit Rate On      
Supplemental       On All     Supplemental       Retirement       Supplemental
Age* on   Retirement       Compensation       Retirement Credit Date  
Compensation       Above Wage Base**       Compensation
Prior to 29
    4.50 %   +     1.00 %   +   0.30% x Past Service
      29
    4.50 %   +   See **** below   +   0.30% x Past Service
30 through 39
    6.00 %   +     2.00 %   +   0.30% x Past Service
40 through 49
    8.00 %   +     3.00 %   +   0.30% x Past Service
50 and older
    10.00 %   +     5.00 %   +   0.30% x Past Service

     (b) Nonservice Participant.

                          Credit Rate On       Credit Rate     Supplemental    
  On Supplemental     Retirement       Retirement Compensation Age* on Credit
Date   Compensation       Above Wage Base**
Prior to 29
    4.50 %   +     1.00 %
     29
    4.50 %   +   See **** below
30 through 39
    6.00 %   +     2.00 %
40 through 49
    8.00 %   +     3.00 %
50 and older
    10.00 %   +     5.00 %

 

*   Age means actual age measured in years attained as of the applicable Credit
Date.
  **   Wage Base means the taxable wage base under the Federal Insurance
Contributions Act applicable for the Plan Year of the applicable Credit Date
(Plan Year of Disability for a disabled Participant accruing Compensation Credit
pursuant to Section 5.3 of the Pension Plan).   ***   Past Service means Benefit
Service credited as of March 31, 1998.

14



--------------------------------------------------------------------------------



 



****   For Plan Years beginning on or after January 1, 2002, and before
January 1, 2008, the rate is 1.00% on Compensation up to 170 percent of the Wage
base and the rate is 1.13% on Compensation greater than 170 percent of the Wage
Base. For Plan Years beginning on or after January 1, 2008, the rate is 1.20% on
Compensation above the Wage Base.

     2.32 Supplemental Interest Credit. The amount deemed credited to a
Participant’s Supplemental Pension Account based upon the balance in his
Supplemental Pension Account on the Credit Date in a Plan Year (prior to the
inclusion of the Supplemental Compensation Credit, if any, for such Plan Year)
multiplied by the Plan Interest Rate applicable for such Plan Year.
     2.33 Supplemental Pension Account. A hypothetical account maintained for
recordkeeping purposes only on behalf of a Participant to record the amount
which would have accumulated if contributions had been made for each Plan Year
of such Participant’s active participation equal to his Supplemental
Compensation Credit and if such contributions and Supplemental Interest Credits
had accumulated with interest at the applicable Plan Interest Rate until his
Benefit Starting Date.
     2.34 Supplemental Retirement Benefit. The portion of a Participant’s
pension benefit under the 409A Program portion of this Plan determined in
accordance with Article III for periods commencing on and after December 31,
2004, as described in Article I.
     2.35 Supplemental Retirement Compensation. The portion of the total wages
or salary, if any, which is in excess of Code Limitations paid to a Participant
each Plan Year by an Employer or an affiliate, including Base Pay, short term
disability (“STD”) paid by an Employer, overriding royalties, amounts paid under
a phantom override plan, bonuses (unless specifically excluded under a written
bonus arrangement such as The Williams Companies, Inc. Executive Incentive
Compensation Plan), if any, when paid, salary reduction amounts contributed to
The Williams Investment Plus Plan, salary reduction amounts contributed to any
qualified

15



--------------------------------------------------------------------------------



 



transportation plan established by the Company in accordance with Code
Section 132(f)(4) or to any cafeteria plan or flexible benefits plan established
by the Company in accordance with Code Section 125 and related sections of the
Code, but excluding severance pay, cost of living pay, housing pay, relocation
pay (including mortgage interest differential) and all such other taxable and
non-taxable fringe benefits and extraordinary compensation, all as determined by
the Committee, in its sole and absolute discretion. For purposes of determining
“Average Monthly Compensation” and “Compensation Credits” under the Pension
Plan, the Supplemental Retirement Compensation taken into account with respect
to any Plan Year beginning on or after January 1, 2002, shall not exceed three
(3) times such Participant’s rate of Base Pay as of the last day of such Plan
Year. For purposes of determining an “Accrued Benefit” under the Pension Plan,
if a Participant is credited with less than two thousand eighty (2,080) “Hours
of Service” under the Pension Plan for determining “Benefit Service” under the
Pension Plan during a Plan Year, his Supplemental Retirement Compensation for
that Plan Year shall be the product of his actual Supplemental Retirement
Compensation for such Plan Year as described above multiplied by a fraction the
numerator of which is two thousand eighty (2,080) and the denominator of which
is the number of “Hours of Service” under the Pension Plan with which he is
credited for such Plan Year.
     2.36 Supplemental Survivor Pension. An amount payable in accordance with
Section 5.1 to the Surviving Spouse or Beneficiary of a Vested Participant who
died prior to the Benefit Starting Date of his Supplemental Retirement Benefit
in a lump sum distribution determined by the balance of such Participant’s
Supplemental Pension Account at the date the amount of such distribution is
determined.

16



--------------------------------------------------------------------------------



 



     2.37 Surviving Spouse. The person to whom a Participant is married on the
date of his death and/or any former spouse to the extent provided in a qualified
domestic relations order within the meaning of Code Section 414(p) and
determined by the Committee to be effective with respect to the Participant’s
interest in the Plan; provided, however, a spouse shall not be a Surviving
Spouse for purposes of eligibility for a Survivor Pension or other death benefit
payable under Article V, unless such spouse was continuously married to the
vested Participant on whose behalf such Survivor Pension or other death benefit
is payable for the thirty (30) day period immediately prior to such vested
Participant’s death.
     2.38 Termination of Employment. The date on which a Participant incurs a
“Termination of Employment” as defined in Section 2.71 of the Pension Plan.
     2.39 Transitional Participant. A Participant who (a) was a Participant and
an Eligible Employee or a disabled Participant accruing Benefit Service pursuant
to Section 5.3 of the Pension Plan on March 31, 1998 and April 1, 1998; (b) had
attained at least age fifty (50) as of April 1, 1998; or (c) was a “Transitional
Participant” under the terms of the Transco Energy Company Retirement Plan or
the Texas Gas Retirement Plan, as defined under either such plan on the date his
employment was directly transferred to an Employer.
     2.40 Vested Participant. A Participant who is not a Transitional
Participant and who is vested in his Basic Supplemental Benefit under the
provisions of Article IV of this Plan.
ARTICLE III
Supplemental Retirement Benefits
     3.1 Restoration of Credited Service for a Transitional Participant
Following the recommencement of employment with an Employer by a Transitional
Participant whose employment with an Employer was terminated at a time when such
Transitional Participant had a

17



--------------------------------------------------------------------------------



 



Supplemental Retirement Benefit and whose benefit had commenced to be paid, such
Transitional Participant’s subsequent Supplemental Retirement Benefit shall be
reduced, but not below zero, by an amount which is the Actuarial Equivalent of
the amount of Supplemental Retirement Benefit previously paid. If the
Transitional Participant does not have a subsequent Supplemental Retirement
Benefit, then the Transitional Participant shall not be required to reimburse
this Plan with respect to any portion of the Supplemental Retirement Benefit
previously paid to such Transitional Participant.
     3.2 Cash Balance Supplemental Retirement Benefit for a Vested Participant.
A Vested Participant’s cash balance Supplemental Retirement Benefit shall be the
amount credited to the Vested Participant’s Supplemental Pension Account upon
his Benefit Starting Date.
     3.3 Cash Balance Supplemental Early Retirement Benefit. Solely with respect
to a Rule of 55 Participant who incurs a Separation from Service with an
Employer on or after age fifty-five (55), the amount credited to the
Participant’s Supplemental Pension Account shall be multiplied by the applicable
percentage in the following schedule and any amount in excess of 100% of the
Supplemental Pension Account shall be paid on the Benefit Starting Date.

                                  Aggregate of Attained     Age and Credited    
Benefit Service as of   Multiplier Percentage for Attained March 31, 1998   Age
at Benefit Starting Date     55 – 62   63   64   65
55 – 64
    115 %     115 %     108 %     100 %
65 – 69
    120 %     120 %     108 %     100 %
70 and over
    125 %     122 %     108 %     100 %

     3.4 Supplemental Disability Benefit. If the Disability of a Participant
continues past age fifty-five (55), the amounts credited to such Participant’s
Supplemental Pension Account until age fifty-five (55) shall be distributed
pursuant to the first or last sentences of Section 2.5,

18



--------------------------------------------------------------------------------



 



as applicable. Such Participant shall also be entitled to additional
Supplemental Compensation Credits and Supplemental Interest Credits after age
fifty-five (55) until the earlier of age sixty-five (65), or the cessation of
the Disability for any reason including death. Any such additional supplemental
disability credits shall be distributed upon the earlier of the first day of the
month following the expiration of the three (3) month period commencing with the
Participant’s date of death (to the Participant’s Beneficiary), or the first day
of the month following the date the Participant attains age sixty-five (65).
ARTICLE IV
Vesting and Forfeitures
     4.1 Vesting. A Participant shall become vested in his or her Supplemental
Retirement Benefit in accordance with the same schedule and rules as are
applicable in determining when he or she becomes vested in his or her Pension
Plan Benefit.
     4.2 Forfeitures. Any amount forfeited by a Participant who does not become
vested in a benefit under this Plan shall constitute a reduction of the
Employers’ liability under this Plan and shall not be allocated to the remaining
Participants.
ARTICLE V
Death Benefit
     5.1 Cash Balance Supplemental Survivor Pension. The Surviving Spouse or
other designated Beneficiary or Beneficiaries of a deceased, Vested Participant
shall receive a Supplemental Survivor Pension with payments commencing on the
Benefit Starting Date. Payment shall be made in accordance with a properly
completed Beneficiary designation form provided by the Committee, signed and
dated by such Participant and timely filed with the Committee (or its delegate).
In the event a properly completed and timely filed Beneficiary

19



--------------------------------------------------------------------------------



 



designation form is not so filed or all designated Beneficiaries predeceased
such Participant, payment shall be made to his Surviving Spouse, or, in the
absence of a Surviving Spouse, to his estate which shall be deemed to be his
Beneficiary.
     5.2 Payment of Death Benefit. Any death benefit payable under this
Article V shall be paid on the Benefit Starting Date in the form of a lump sum
distribution.
     5.3 Non-duplication of Benefits. If any payments are made pursuant to this
Article V, no payments shall be made pursuant to any other provision of this
Plan.
ARTICLE VI
Administration of the Plan
     6.1 Administration by Committee. The Plan shall be administered by the
Committee.
     6.2 Operation of the Committee.
     (a) The Committee shall act by a majority of its members constituting a
quorum and such action may be taken either by a vote in a meeting or in writing
without a meeting. A quorum shall consist of a majority of the members of the
Committee. No Committee member shall act upon any question pertaining solely to
himself, and with respect to any such question only the other Committee members
shall act.
     (b) The Committee may allocate responsibility for the performance of any of
its duties or powers to one or more Committee members or employees of the
Employers.
     (c) The Committee or its designee shall keep such books of account, records
and other data as may be necessary for the proper administration of the Plan.
     6.3 Powers and Duties of the Committee. The Committee shall be generally
responsible for the operation and administration of the Plan. To the extent that
powers are not delegated to others pursuant to provisions of this Plan, the
Committee shall have such powers as

20



--------------------------------------------------------------------------------



 



may be necessary to carry out the provisions of the Plan and to perform its
duties hereunder, including, without limiting the generality of the foregoing,
the power:
     (a) To appoint, retain and terminate such persons as it deems necessary or
advisable to assist in the administration of the Plan or to render advice with
respect to the responsibilities of the Committee under the Plan, including
accountants, actuaries, administrators, attorneys and physicians.
     (b) To make use of the services of the employees of the Employers in
administrative matters.
     (c) To obtain and act on the basis of all tables, valuations, certificates,
opinions, and reports furnished by the persons described in paragraph (a) or
(b) above. Any determination of Actuarial Equivalent benefits by the actuary
selected by the Company or the Committee shall be conclusive and binding on the
Employers, the Committee and all Participants, Former Participants and
Beneficiaries.
     (d) To review the manner in which benefit claims and other aspects of the
Plan administration have been handled by the employees of the Employers.
     (e) To determine all benefits and resolve all questions pertaining to the
administration and interpretation of the Plan provisions, either by rules of
general applicability or by particular decisions. To the maximum extent
permitted by law, all interpretations of the Plan and other decisions of the
Committee shall be conclusive and binding on all parties.
     (f) To adopt such forms, rules and regulations as it shall deem necessary
or appropriate for the administration of the Plan and the conduct of its
affairs, provided that

21



--------------------------------------------------------------------------------



 



any such forms, rules and regulations shall not be inconsistent with the
provisions of the Plan.
     (g) To remedy any inequity resulting from incorrect information received or
communicated or from administrative error.
     (h) To commence or defend any litigation arising from the operation of the
Plan in any legal or administrative proceeding.
     6.4 Required Information. Any Participant or Former Participant and any
Beneficiary eligible to receive benefits under the Plan shall furnish to the
Committee any information or proof requested by the Committee and reasonably
required for the proper administration of the Plan. Failure on the part of the
Participant, Former Participant or Beneficiary to comply with any such request
within a reasonable period of time shall be sufficient grounds for delay in the
payment of benefits under the Plan until such information or proof is received
by the Committee.
     6.5 Compensation and Expenses. All expenses incident to the operation and
administration of the Plan reasonably incurred, including, without limitation by
way of specification, the fees and expenses of attorneys and advisors, and for
such other professional, technical and clerical assistance as may be required,
shall be paid by the Employers. Members of the Committee shall not be entitled
to any compensation by virtue of their services as such nor be required to give
any bond or other security; provided, however, that they shall be entitled to
reimbursement by the Employers for all reasonable expenses which they may incur
in the performance of their duties hereunder and in taking such action as they
deem advisable hereunder within the limits of the authority given them by the
Plan and by law.
     6.6 Indemnification. To the extent provided for in the Company by-laws,
each Employer shall indemnify and hold harmless each member of the Board, each
member of the

22



--------------------------------------------------------------------------------



 



Committee, and each officer and employee of an Employer to whom are delegated
duties, responsibilities, and authority with respect to this Plan against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him (including but not limited to reasonable attorney fees)
which arise as a result of his actions or failure to act in connection with the
operation and administration of this Plan to the extent lawfully allowable and
to the extent that such claim, liability, fine, penalty, or expense is not paid
for by liability insurance purchased or paid for by an Employer. Notwithstanding
the foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.
     6.7 Claims Procedure. The Committee as constituted and serving from time to
time shall adopt, and may change from time to time, claims procedures, provided
that such claims procedures and changes thereof shall conform with Section 503
of the Employee Retirement Income Security Act of 1974, as amended, and
regulations promulgated thereunder. Such claims procedures, as in effect from
time to time shall be deemed to be incorporated herein and made a part hereof.
ARTICLE VII
Miscellaneous
     7.1 Benefits Payable by the Employers. All benefits payable under this Plan
shall constitute an unfunded obligation of the Employers. Payments shall be
made, as due, from the general funds of the Employers. The Employers, at their
option, may maintain one or more bookkeeping reserve accounts to reflect their
obligations under the Plan and may make such investments as they, or any of
them, may deem desirable to assist in meeting such obligations.

23



--------------------------------------------------------------------------------



 



Any such investments shall be assets of the Employers subject to claims of
general creditors. No person eligible for a benefit under this Plan shall have
any right, title or interest in any such investments.
     7.2 Amendment or Termination. The Committee is authorized to amend the
Plan, if such amendment does not increase the costs of the Plan and the Board is
authorized to amend, modify, restate or terminate the Plan; provided, however,
that (i) no such action by the Committee or the Board shall reduce a
Participant’s Supplemental Retirement Benefit accrued as of the time thereof,
and (ii) any such amendments, modifications, restatement or termination shall be
effectuated in a manner which will not result in the imposition of Code
Section 409A penalties. Generally, the amendment or termination of the Pre-409A
Program shall be effectuated in a manner which either (A) avoids causing the
“Grandfathered Benefits” to be materially modified within the meaning of Treas.
Reg. 1.409A-6(a)(4); or (B) causes the Pre-409A Program to meet the requirements
of Code Section 409A without the imposition of Code Section 409A penalties. In
this regard, upon termination of the 409A Program due to a Change in Control,
the Pre-409A Program shall be terminated either pursuant to Treas. Reg.
1.409A-6(a)(4)(iii), or pursuant to a plan termination amendment which causes
the Pre-409A Program to comply with Code Section 409A. The date of such
termination shall be the first business day. Payments under the 409A Program may
be accelerated only to the extent permitted by Treas. Reg. 1.409A-3(j)(4). In
this regard, if a Change in Control occurs, the service recipient entity that
will be primarily liable immediately after the Change in Control transaction for
the payment of benefits under the 409A Program shall terminate the 409A Program
and all other nonaccount plans which are aggregated with the 409A Program under
Treas. Reg. 1-409A-3(j)(4)(ix). The date of such termination shall be the first
business day following such Change in Control and all

24



--------------------------------------------------------------------------------



 



amounts held in the Plan for any Participant shall be distributed in a lump sum
within ten (10) business days after such termination.
     7.3 Status of Employment. Nothing herein contained shall be deemed: (a) to
give to any Participant the right to be retained in the employ of any Employer,
subsidiary or affiliate; (b) to affect the right of any Employer to discipline
or discharge any Participant at any time; (c) to give any Employer, subsidiary
or affiliate the right to require any Participant to remain in its employ; or
(d) to affect any Participant’s right to terminate his or her employment at any
time.
     7.4 Payments to Minors and Incompetents. If a Participant, Former
Participant or Beneficiary entitled to receive any benefits hereunder is a minor
or is deemed by the Committee or is adjudged to be legally incapable of giving a
valid receipt and discharge for such benefits, they will be paid to the duly
appointed guardian of such minor or incompetent or to such other person or
entity as the Committee may designate. Such payment shall, to the extent made,
be deemed a complete discharge of any liability for such payment under the Plan.
     7.5 Inalienability of Benefits. The right of any person to any benefit or
payment under the Plan shall not be subject to voluntary or involuntary
transfer, alienation or assignment, and, to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a person who is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.
     7.6 Qualified Domestic Relations Orders. If a qualified domestic relations
order is applicable to a Participant’s Pension Plan Benefit, such Participant’s
Pension Plan Benefit shall

25



--------------------------------------------------------------------------------



 



be deemed to be the amount which would have otherwise been payable to the
Participant from the Pension Plan if such qualified domestic relations order
never existed.
     7.7 Governing Law. Except to the extent preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the State of
Oklahoma.
     7.8 Procedure for Adoption. Any corporation which is a contributing
employer under the Pension Plan may, by resolution of such corporation’s board
of directors, adopt the Plan subject to such terms and conditions as may be
required by the Committee consistent with the provisions of the Plan.
     Executed in 0 counterpart originals this 1st day of December, 2008,
effective as hereinbefore provided.

                  THE WILLIAMS COMPANIES, INC.    
 
           
 
  By:
Title:   /s/ Stephanie Cipolla
 
Vice President Human Resources    

26



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ESTABLISHMENT OF PLAN
    1  
 
       
ARTICLE I
    2  
Introduction
    2  
 
       
ARTICLE II
    4  
Definitions
    4  
2.1 Actuarial Equivalent
    4  
2.2 Base Pay
    4  
2.3 Basic Supplemental Benefit
    5  
2.4 Beneficiary
    5  
2.5 Benefit Starting Date
    5  
2.6 Board
    5  
2.7 Change in Control
    5  
2.8 Code
    9  
2.9 Code Limitations
    9  
2.10 Committee
    9  
2.11 Company
    9  
2.12 Credit Date
    9  
2.13 Death Benefit
    9  
2.14 Disability
    9  
2.15 Eligible Employee
    9  
2.16 Employee
    10  
2.17 Employer
    10  
2.18 Former Participant
    10  
2.19 Key Employee
    10  
2.20 Nonservice Participant
    10  
2.21 Normalized Pension Benefit
    10  
2.22 Participant
    11  
2.23 Pension Plan
    11  
2.24 Pension Plan Benefit
    11  
2.25 Plan
    11  
2.26 Plan Interest Rate
    11  
2.27 Plan Year
    12  
2.28 Rule of 55 Participant
    12  
2.29 Separation from Service
    12  
2.30 Service Participant
    13  
2.31 Supplemental Compensation Credit
    13  
2.32 Supplemental Interest Credit
    15  
2.33 Supplemental Pension Account
    15  
2.34 Supplemental Retirement Benefit
    15  
2.35 Supplemental Retirement Compensation
    15  
2.36 Supplemental Survivor Pension
    16  
2.37 Surviving Spouse
    17  
2.38 Termination of Employment
    17  

27



--------------------------------------------------------------------------------



 



         
2.39 Transitional Participant
    17  
2.40 Vested Participant
    17  
 
       
ARTICLE III
    17  
Supplemental Retirement Benefits
    17  
3.1 Restoration of Credited Service for a Transitional Participant
    17  
3.2 Cash Balance Supplemental Retirement Benefit for a Vested Participant
    18  
3.3 Cash Balance Supplemental Early Retirement Benefit
    18  
3.4 Supplemental Disability Benefit
    18  
 
       
ARTICLE IV
    19  
Vesting and Forfeitures
    19  
4.1 Vesting
    19  
4.2 Forfeitures
    19  
 
       
ARTICLE V
    19  
Death Benefit
    19  
5.1 Cash Balance Supplemental Survivor Pension
    19  
5.2 Payment of Death Benefit
    20  
5.3 Non-duplication of Benefits
    20  
 
       
ARTICLE VI
    20  
Administration of the Plan
    20  
6.1 Administration by Committee
    20  
6.2 Operation of the Committee
    20  
6.3 Powers and Duties of the Committee
    20  
6.4 Required Information
    22  
6.5 Compensation and Expenses
    22  
6.6 Indemnification
    22  
6.7 Claims Procedure
    23  
 
       
ARTICLE VII
    23  
Miscellaneous
    23  
7.1 Benefits Payable by the Employers
    23  
7.2 Amendment or Termination
    24  
7.3 Status of Employment
    25  
7.4 Payments to Minors and Incompetents
    25  
7.5 Inalienability of Benefits
    25  
7.6 Qualified Domestic Relations Orders
    25  
7.7 Governing Law
    26  

28